Title: William C. C. Claiborne to Thomas Jefferson, 24 January 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            My Dr Sir,
            New-Orleans 
                     24h Jany 1810
          
           I have the honor to enclose you a paper containing a late Report of the Adjutant General of this Territory upon the subject of the militia; It will shew you the great difficulty which will attend the rendering of that force efficient.—
          Assured as I am, that in your retirement the welfare of your Country will be most dear to you, I shall do myself the pleasure from time to time, to acquaint you with such events, as shall most concern the Territory of Orleans.
          The Gun Vessel I sent to Jamaica in pursuit of Brown, has returned, without accomplishing the object for which she was dispatched;—The
			 enclosed account furnished by the Captain of the Vessel—, to a Printer, will acquaint you of the particulars.—
          
            I am Dr Sir, with great respect Your faithful friend
            
                  William C. C. Claiborne
          
        